DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Zhenhai Fu on 3/24/2021

The application has been amended as follows: 

In the claims:
Claim 1.         An optical device for a near-eye display, the optical device comprising:
a substrate transparent to visible light and infrared light and configured to be placed in front of an eye of a user of the near-eye display; and 
a holographic grating conformally coupled to a surface of the substrate and configured to transmit the visible light and reflectively diffract infrared light in a first wavelength range for eye tracking, wherein the holographic grating includes a photopolymer layer on the surface of the substrate, and wherein a refractive index modulation of the holographic grating is apodized in a  direction along a thickness of the photopolymer layer to reduce optical artifacts in the visible light.

Cancel claim 7
In claim 8, change dependency from claim 7 to claim 1. 

Allowable Subject Matter
Claims 1-6, and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 8-20 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “a refractive index modulation of the holographic grating is apodized in a direction along a thickness of the photopolymer layer to reduce optical artifacts in the visible light”. In claim 9, “the first intensity of the first light beam gradually decreases in the photopolymer layer in a direction along a thickness of the photopolymer layer from the first side according to a predetermined light intensity profile to apodize the photopolymer layer in the direction along the thickness of the photopolymer layer”.
The closest prior art of record, Bouchier et al. (US 2020/0233128) discloses an eyeglass HMD [9] with a holographic waveguide formed by photopolymer (Fig. 2A, [86]) and holographic grating on top of lens to reflect light from eyes in direction of camera [0111]. However, singularly or in combination, fails to anticipate or render the above underlined limitations obvious. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RICARDO OSORIO/Primary Examiner, Art Unit 2692